Citation Nr: 1759656	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent prior to July 1, 2016, for service connected residuals of spinal meningitis to include bipolar disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to July 1, 2016.


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from September 1968 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2017, the Board found that a June 2009 correspondence was not considered to constitute a notice of disagreement (NOD) with the December 2008 rating decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In August 2017, the Court vacated the February 2017 Board's determination regarding the NOD and remanded the claim to the Board for action consistent with the Court's decision.  In addition, the Court found that the Board must determine whether the issue of a TDIU had been raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2008, the RO granted service connection for bipolar disorder and assigned an initial rating of 70 percent effective April 16, 2008.  A December 2008 rating decision also denied service connection for spinal meningitis.  In February 2009, the Veteran filed a NOD titled "VETERAN NOTICE OF DISAGREEMENT WITH RO DECEMBER 3, 2008 RATING DECISION."  On the cover page, the Veteran listed the issues as service connection for spinal meningitis and entitlement to an earlier effective date for the assignment of service connection for bipolar disorder, both of which have been fully adjudicated at this point.  However, within the NOD, the Veteran also asserted that he was entitled to a 100 percent rating for his acquired psychiatric disorder.  As such, the Board finds that the Veteran submitted a valid NOD regarding the December 2008 rating decision regarding entitlement to a rating in excess of 70 percent for his acquired psychiatric disorder.

This notice of disagreement is still pending, and a remand is required for a statement of the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

At an October 2008 VA examination, the examiner reported that the Veteran described moderate to severe occupational impairment.  The Veteran was granted Social Security Benefits in March 2014.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, a remand is warranted in order to adjudicate the issue of TDIU prior to July 1, 2016.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of entitlement to an increased rating for service-connected residuals of spinal meningitis to include bipolar disorder and entitlement to a TDIU; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

